Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salah et al. (US 20190125493 A1).
Regarding claim 1, Salah et al. discloses a method of mapping mechanical interactions, the method comprising: 
generating an orthodontic treatment plan to move a patient's teeth from an initial position toward a final position, the treatment plan comprising a first stage and a second stage (paras. 0089-0091, para. 0209); 
building a 3D model of an orthodontic appliance at the second stage (a “replacement orthodontic appliance” is an appliance resulting from this treatment adjustment. The replacement orthodontic appliance may therefore be the orthodontic appliance that was worn to that point, designated by “worn orthodontic appliance” and adjusted, for example by switching out the orthodontic archwire attached to the teeth or modifying its tension. The replacement orthodontic appliance may also be a new orthodontic appliance, especially when active aligners are used for the treatment, see para. 0510 and para. 0518); 
building a 3D model of the patient's teeth at the first stage (3D reference model of patient’s arches, paras. 0282, 0283 prepared at start of treatment, para. 0285); 
mapping spatial differences between the orthodontic appliance at the second stage and the patient's teeth at the first stage (comparison of the spatial coordinates, see paras. 0635 and 0636);
evaluating mechanical interactions of the orthodontic appliance at the second stage with the patient's teeth at the first stage (the method for checking the shape of a patient's teeth may be used to detect an addition or subtraction of material, as well as a deformation with constant volume. This method also permits detecting tooth movements, even without tooth models. However, in the absence of a tooth model, they do not permit distinguishing tooth deformations, on the one hand, and tooth movements, on the other hand, para. 0637); and 
mapping forces applied by the orthodontic appliance at the second stage to each tooth of the patient's teeth at the first stage (adjusted, for example by switching out the orthodontic archwire attached to the teeth or modifying its tension, paras. 0510, 0514, 0560, 0581). 
Regarding claim 2, Salah et al. discloses the method of claim 1, wherein the first stage and the second stage are consecutive stages (two successive intermediate setups, para. 0515).
Regarding claim 3, Salah et al. discloses the method of claim 1, wherein the first stage is the initial position and the second stage is the final position (number of intermediate setups may be greater than 1, than 2, than 10, than 20, than 30, than 40, than 50 or than 60, para. 0515. For a treatment by means of aligners, the orthodontist can, at the beginning of the treatment, determine a first series of aligners suited for the teeth to reach a position corresponding to an objective reference model, preferably representing a final set-up, created according to step b′), para. 0507.).
Regarding claim 4, Salah et al. discloses the method of claim 1, wherein the 3D model of the patient's teeth is generated using a scanning system (3D scanner, para. 0289).
Regarding claim 5, Salah et al. discloses the method of claim 1, wherein the method further comprises determining if the forces applied match predicted forces from the orthodontic treatment plan (determining force on a tooth, para. 0554).
Regarding claim 9, Salah et al. discloses the method of claim 1, wherein the method further comprises modifying the treatment plan (see para. 0510 and para. 0518).
Regarding claim 10, Salah et al. discloses the method of claim 1, wherein the method further comprises repeating the method (para. 0209).
Regarding claim 11, Salah et al. discloses a method of mapping tooth movements, the method comprising: 
generating an orthodontic treatment plan to move a patient's teeth from an initial position toward a final position, the treatment plan comprising a first stage and a second stage (paras. 0089-0091, para. 0209);
building a first 3D model of the patient's teeth at the first stage (3D reference model of patient’s arches, paras. 0282, 0283 prepared at start of treatment, para. 0285) and a second 3D model of the patient's teeth at the second stage;
building a first 3D model of a first neutral aligner at the first stage and second 3D model of a second neutral aligner at the second stage (3D reference model of patient’s arches, paras. 0282, 0283 prepared at start of treatment, para. 0285); 
mapping spatial differences between the second neutral aligner at the second stage and the first neutral aligner at the first stage (comparison of the spatial coordinates, see paras. 0635 and 0636);
evaluating mechanical interactions of the second neutral at the second stage with the patient's teeth at the first stage (the method for checking the shape of a patient's teeth may be used to detect an addition or subtraction of material, as well as a deformation with constant volume. This method also permits detecting tooth movements, even without tooth models. However, in the absence of a tooth model, they do not permit distinguishing tooth deformations, on the one hand, and tooth movements, on the other hand, para. 0637); and 
mapping forces applied by the second neutral aligner at the second stage to each tooth of the patient's teeth at the first stage (adjusted, for example by switching out the orthodontic archwire attached to the teeth or modifying its tension, paras. 0510, 0514, 0560, 0581).
Regarding claim 12, Salah et al. discloses the method of claim 11, wherein the first stage and the second stage are consecutive (two successive intermediate setups, para. 0515).
Regarding claim 13, Salah et al. discloses the method of claim 11, wherein the first stage is the initial position and the second stage is the final position (number of intermediate setups may be greater than 1, than 2, than 10, than 20, than 30, than 40, than 50 or than 60, para. 0515. For a treatment by means of aligners, the orthodontist can, at the beginning of the treatment, determine a first series of aligners suited for the teeth to reach a position corresponding to an objective reference model, preferably representing a final set-up, created according to step b′), para. 0507.).
Regarding claim 14, Salah et al. discloses the method of claim 11, wherein the 3D model of the patient's teeth is generated using a scanning system (3D scanner, para. 0289).
Regarding claim 15, Salah et al. discloses the method of claim 11, wherein the method further comprises determining if the forces applied match predicted forces from the orthodontic treatment plan (determining force on a tooth, para. 0554).
Regarding claim 19, Salah et al. discloses the method of claim 11, wherein the method further comprises modifying the treatment plan (see para. 0510 and para. 0518).
Regarding claim 20, Salah et al. discloses the method of claim 11, wherein the method further comprises repeating the method (para. 0209).
Allowable Subject Matter
Claims 6-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/            Primary Examiner, Art Unit 2677